REEVES, Chief Judge.
By the above motion the defendant seeks to have the plaintiff state: “(1) At what place he was working * * * as well as the place of the occurrence and the facts surrounding the manner of the collision mentioned in paragraph 3 of the complaint * * * (2) in what way plaintiff was caused to suffer personal injuries; (3) upon what act or acts of omission or commission plaintiff will rely on the trial as constituting negligence of the defendant; (4) that plaintiff set forth the particular nature and extent of injuries claimed received.” These are requested because the defendant believes that the “complaint is so vague, indefinite and uncertain that he is unable to properly plead and prepare his defense.”
An inspection of the rules of evidence in the federal court disclose that the motion for a bill of particulars has been deleted. Where a motion for a more definite statement is the exact equivalent of a bill of particulars, then necessarily it should be treated as a motion for a bill of particulars.
Rule 8, Federal Rules of Civil Procedure provides, 28 U.S.C.A., among other things, that the complaint shall contain “(2) a short and plain statement of the claim showing that the pleader is entitled to relief, * * This is regarded as entirely sufficient except in cases where there are ambiguities or doubtful averments against which a motion for a more definite statement may he lodged. Turning to the Appendix of Forms to the New Rules, 28 U.S.C.A., in this Appendix the Supreme Court has furnished model pleadings; Form 1^ is a model complaint for negligence under the Federal Employers’ Liability Act, 45 U.S.C.A. § 51 et seq., and a reading of this form shows that the plaintiff followed it with considerable precision and exactness. It must, therefore, be deemed sufficient. The information sought by the defendant can he obtained under the discovery rules.
In view of the above, the motion for a more definite and certain statement should be and will be overruled.